DETAILED ACTION

Claim Rejections - 35 USC § 112

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  “preferably” may not be entirely clear as to whether or not the listed elements are included. The examiner has treated it as “optionally”. Further regarding claim 7, “the entire processing unit” should be “the processing unit” in order to fully comply with antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-11, 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Barmeier in view of Lenk (US 20160069218).
Regarding claim 1, Barmeier teaches a processing system comprising:
a processing unit (135b) which can be operated between an upper and a lower temperature, wherein a first process step takes place at the upper temperature and a second process step takes place at the lower temperature (Fig. 4 vs Fig. 5), wherein a 

Regarding the processing unit being adapted as a reactor, Barmeier may fail to teach this aspect. Lenk teaches the use of a thermochemical accumulator (40) to store heat via an endothermic reaction [0040] + Table 1 (Pg. 4). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Barmeier’s heat storage devices, each, with the thermochemical accumulators of Lenk in order to increase heat storage density (obvious) and increase flexibility [0038].

Re claim 2, Barmeier in view of Lenk teaches wherein the first heat accumulator and the second heat accumulator are connected by means of a second section of the line arrangement (100 + T2) on the respective side facing away from the processing unit. 
Re claim 3, Barmeier in view of Lenk teaches wherein the first heat accumulator and the second heat accumulator are in the form of layered heat accumulators (41, 42 Lenk). These accumulators of Lenk have containers within the greater accumulator (40). Under the broadest reasonable interpretation, this qualifies as layered.

Re claim 5, wherein the first heat accumulator (left side of 135a, Barmeier) and the second heat accumulator each have a cold side (right side of 135c) during operation and that a second section of the line arrangement (100) is preferably provided which connects said cold sides to each other. 
Re claim 6, Barmeier in view of Lenk teaches wherein a cooling unit (227, Barmeier) for the heat-transporting medium is arranged in the second section of the line arrangement.  A heat exchanger (227) can be considered a cooling unit.
Re claim 7, Barmeier in view of Lenk teaches wherein switching elements (right of 130, Barmeier) for operating the first and the second section of the line arrangement, preferably for the entire processing unit, are arranged in the second section of the line arrangement.
Re claim 10, Barmeier in view of Lenk teaches wherein a feed (138b) for the heat transporting medium is arranged in the upper temperature region in the first section I of the line arrangement upstream of the processing unit.
Re claim 11, Barmeier in view of Lenk teaches characterized in that a solar receiver (120) is provided for heating the heat-transporting medium, wherein a third section of the line arrangement (T3) connects the solar receiver with the feed.
Re claim 13, note the rejection of claim 1. The processing unit is interpreted to be the middle heat accumulator of the second embodiment. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Barmeier’s heat storage devices, each, with the thermochemical accumulators of Lenk in order to increase heat storage density (obvious) and increase flexibility [0038].
Re claims 14 and 15, Barmeier in view of Lenk teaches a flow direction before the cyclic reversal is maintained until the processing unit has been heated from the lower temperature to a recovery temperature and subsequently cooled back down to the lower temperature (Fig. 3-5). The heat is used up or charged.

Regarding claim 8, Barmeier teaches the limitations as applied to claim 1. Barmeier’s first embodiment discloses a dual-fluid system, wherein the charging fluid is separate from the fluid used to extract energy. However, Barmeier’s second embodiment discloses the use of a single-fluid system. One with an ordinary skill in the art would recognize that this single-fluid system is what necessitates the use of switching elements as the first embodiment (Fig. 1) includes zero switching elements. Therefore, one with an ordinary skill in the art would render it obvious that if the second embodiment was to be used with separate fluids as outlined in [0072], then the switching elements discloses within Barmeier would be rendered superfluous and not be included.


Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Note immediately below for reasons to combine, both within the art and general knowledge of the art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art itself (Lenk) teaches the advantage of increased flexibility, such as negligible losses over long periods of time [0037-8], and one with an ordinary skill in the art knows that inherently, chemical conversions would increase heat storage density.
In response to applicant's argument that Lenk is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Barmeier and Lenk are within the same field of endeavor, heat storage within power plants.
Specifically, regarding page 7, lines 20-28, the examiner wishes to note that only the heat storage device (thermochemical accumulator) of Lenk is brought into Barmeier. And that within Lenk (Fig. 2), first container (41) is analogous to individual heat storage devices (135a-c) of Barmeier, with the extra components that Lenk teaches being the thermochemical accumulator portion.

Allowable Subject Matter
Claims 9, 12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the examiner has provided prior art with most of the structure applicant claims, unreasonable hindsight would be required in order to add these extra features as it would necessitate modifying modifiers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON H HEYAMOTO/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762